       Case: 3:20-cv-02212-JRK Doc #: 11 Filed: 01/06/21 1 of 2. PageID #: 80




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


JEREMIAH COOK,                                          CASE NO. 3:20 CV 2212

       Plaintiff,

       v.                                               JUDGE JAMES R. KNEPP II

KROGER MARKETPLACE,

       Defendant.                                       ORDER


       Plaintiff Jeremiah Cook (“Plaintiff”) filed a complaint in this Court September 30, 2020 in

which he pleaded three causes of action against Defendant Kroger Marketplace (“Defendant”)1:

(1) gender discrimination, under the Ohio Revised Code; (2) sexual harassment under the Ohio

Revised Code; and (3) retaliation under the Ohio Revised Code. (Doc. 1, at 10-13). Defendant

filed an Answer on November 20, 2020. (Doc. 9). After a thorough review of the complaint, the

Court concludes it lacks subject matter jurisdiction.

        A district court may dismiss a complaint for lack of subject matter jurisdiction, sua sponte,

at any time. See FED. R. CIV. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”). The “well-pleaded complaint” rule

governs the presence or absence of federal question jurisdiction; it provides that “federal

jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Federal question

jurisdiction “extends over ‘only those cases in which a well-pleaded complaint establishes either




1. The complaint also alleged claims against two other defendants, see Doc. 1; Plaintiff earlier
voluntarily dismissed these claims, see Doc. 7.
       Case: 3:20-cv-02212-JRK Doc #: 11 Filed: 01/06/21 2 of 2. PageID #: 81




that federal law creates the cause of action or that the plaintiff's right to relief necessarily depends

on resolution of a substantial question of federal law,’ . . . in that ‘federal law is a necessary element

of one of the well pleaded . . . claims’”. Christianson v. Colt Indus. Operating Corp., 486 U.S.

800, 808 (1988) (quoting Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr., 463 U.S. 1,

13, 27-28 (1983)). “The rule makes the plaintiff the master of the claim; he or she may avoid

federal jurisdiction by exclusive reliance on state law.” Caterpillar Inc., 482 U.S. at 392.

        Here, the complaint does not contain any discernable federal question for purposes of

establishing jurisdiction under 28 U.S.C. § 1331. The complaint pleads three counts, each under

Ohio state law; there is no federal law cited. See generally Doc. 1. Notably, the complaint even

cites Ohio’s personal jurisdiction statute. Id. at 2. These purely state law claims do not allege any

violation of federal law and are insufficient to establish federal question jurisdiction.

        For the foregoing reasons, good cause appearing, it is

        ORDERED that Plaintiff’s complaint against Defendant (Doc. 1) be, and the same hereby

is, DISMISSED without prejudice for lack of jurisdiction in this Court.



                                                s/ James R. Knepp II
                                                UNITED STATES DISTRICT JUDGE




                                                    2
